Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 4/14/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “local heater core” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the refrigerant tubes” (both instances on line 9) renders the claim indefinite as it is unclear if the recitation refers to all or some of the “plurality of refrigerant tubes” (claim 1, line 5).  For examination purposes it is assumed that the “refrigerant tubes” refers to the “plurality of refrigerant tubes”.
Further regarding claim 1, the recitation “corrugated fins” (lines 9-10) renders the claim indefinite as it is unclear if the recitation refers to all or some of the “plurality of corrugated fins” (claim 1, line 8).  For examination purposes it is assumed that the “corrugated fins” refers to the “plurality of corrugated fins”.
Further regarding claim 1, the recitation “the recessed portion in the planar portions” (lines 16-17) renders the claim indefinite.  It is unclear how a single recessed portion is located on multiple planar portions.
Regarding claim 2, the recitation “the recessed portion” (line 1) lacks antecedent basis.  It is unclear which “recessed portion” of the “plurality of recessed portions” (claim 1, line 14-17) is being referenced.
Further regarding claim 2, the recitation “the recessed portion in the planar portions” (line 1) renders the claim indefinite.  It is unclear how a single recessed portion is located on multiple planar portions.
Regarding claim 3, the recitation “the recessed portion” (line 1) lacks antecedent basis.  It is unclear which “recessed portion” of the “plurality of recessed portions” (claim 1, line 14-17) is being referenced.
Further regarding claim 3, the recitation “the planar portion” (line 2) lacks antecedent basis.  It is unclear which “planar portion” of the “plurality of planar portions” (claim 1, lines 8-13 and claim 3, line 2) is being referenced.
Further regarding claim 3, the recitation “the recessed portion is a central subsection of the planar portions” (lines 2-3) renders the claim indefinite.  It is unclear how a single recessed portion is located on multiple planar portions.
Further regarding claim 3, the recitation “the recessed portion is a central subsection of the planar portions between two subsections of the planar portion” (emphasis added) (lines 1-2) renders the claim indefinite.  It is unclear if the claim requires one or more planar portions.
Further regarding claim 3, the recitation “the edge” (line 3) lacks antecedent basis.  It is unclear which “edge” of the “plurality of edges” (claim 1, lines 14-17) is being referenced.
Further regarding claim 3, the recitation “the edge of the radiused portions” (line 3) lacks antecedent basis.  It is also unclear how the radiused portions share a single edge when radiused portions are alternately arranged with planar portions (claim 1, lines 11-12).
Regarding claim 4, the recitation “the recessed portion” (line 1) lacks antecedent basis.  It is unclear which “recessed portion” of the “plurality of recessed portions” (claim 1, line 14-17) is being referenced.
Regarding claim 5, the recitation “the recessed portion” (line 1) lacks antecedent basis.  It is unclear which “recessed portion” of the “plurality of recessed portions” (claim 1, line 14-17) is being referenced.
Further regarding claim 5, the recitation “the recessed portion is present in each of the planar portions” (lines 1-2) renders the claim indefinite.  It is unclear how a single recessed portion is located on multiple planar portions.
Further regarding claim 5, the recitation “the fin” (line 2) lacks antecedent basis.  It is unclear which “fin” of the “plurality of corrugated fins” (claim 1, line 8) is being referenced.
Further regarding claim 5, the recitation “the curve-inner edge or on the curve outer edge” (line 2) lacks antecedent basis.  It is unclear which “curve-inner edge and curve-outer edge” of the “plurality of curve-inner edges and curve-outer edges” (claim 1, line 14-17) is being referenced.
Regarding claim 6, the recitation “the recessed portion” (line 1) lacks antecedent basis.  It is unclear which “recessed portion” of the “plurality of recessed portions” (claim 1, line 14-17) is being referenced.
Further regarding claim 6, the recitation “the curve-inner edge and on the curve outer edge” (lines 1-2) lacks antecedent basis.  It is unclear which “curve-inner edge and curve-outer edge” of the “plurality of curve-inner edges and curve-outer edges” (claim 1, line 14-17) is being referenced.
Further regarding claim 6, the recitation “the recessed portion is present on both the inner-curve edge and the outer-curve edge” (lines 1-2) renders the claim indefinite.  It is unclear how a single recessed portion is located on multiple edges.
Regarding claim 7, the recitation “a recessed edge” (lines 1-2) renders the claim infinite.  Since the “at least one edge of the curve-inner edge and the curve outer edge of at least one fin … has a recessed portion” (claim 1, lines 14-17) it is unclear if the “recessed edge” refers to the “recessed portion” or some other edge.
Further regarding claim 7, the recitations “at least two fins” (line 1) and “at least one intermediate fin” (lines 2-3) render the claim indefinite.  it is unclear if the “at least one intermediate fin” is comprised by the “plurality of corrugated tubes” (claim 1, line 8) or constitutes an additional fin(s).
Regarding claim 8, the recitation “the recessed portion” (line 1) lacks antecedent basis.  It is unclear which “recessed portion” of the “plurality of recessed portions” (claim 1, line 14-17) is being referenced.
Further regarding claim 8, the recitation “the curve-inner edge” (lines 1-2 both instances) lacks antecedent basis.  It is unclear which “curve-inner edge” of the “plurality of curve-inner edges” (claim 1, line 14-17) is being referenced.
Regarding claim 9, the recitation “the recessed portion” (line 1) lacks antecedent basis.  It is unclear which “recessed portion” of the “plurality of recessed portions” (claim 1, line 14-17) is being referenced.
Further regarding claim 9, the recitation “the at least one edge” (line 2) lacks antecedent basis.  It is unclear which edge of the “plurality of curve-inner and curve-outer edges” (claim 1, line 14-17) is being referenced.
Regarding claim 10, the recitation “the edge” (line 1) lacks antecedent basis.  It is unclear which edge of the “plurality of curve-inner and curve-outer edges” (claim 1, line 14-17) is being referenced.
Regarding claim 10, the recitation “the incision” (line 2) lacks antecedent basis.
Regarding claim 11, the recitation “the recessed portion” (line 1) lacks antecedent basis.  It is unclear which “recessed portion” of the “plurality of recessed portions” (claim 1, line 14-17) is being referenced.
Further regarding claim 11, the recitation “the curve-inner edge and the curve outer edge” (line 2) lacks antecedent basis.  It is unclear which “curve-inner edge and curve-outer edge” of the “plurality of curve-inner edges and curve-outer edges” (claim 1, line 14-17) is being referenced.
Regarding claim 12, the recitation “the recessed portion” (line 1) lacks antecedent basis.  It is unclear which “recessed portion” of the “plurality of recessed portions” (claim 1, line 14-17) is being referenced.
Further regarding claim 12, the recitation “the curve-inner edge and the curve outer edge” (line 2) lacks antecedent basis.  It is unclear which “curve-inner edge and curve-outer edge” of the “plurality of curve-inner edges and curve-outer edges” (claim 1, line 14-17) is being referenced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2013-139971 A), and further in view of Liu et al. (US 2017/0030658).
Regarding claim 1, Takashi (Figure 4 embodiment) discloses a heat exchanger comprising: an upper manifold (4) having a first curved section (Figure 1 and paragraphs 9-10 of the attached translation),
A lower manifold (3) spaced from and extending parallel to the upper manifold and having a second curved section (Figure 1 and paragraphs 9-10 of the attached translation),
A plurality of refrigerant tubes (1), each refrigerant tube of the plurality of refrigerant tubes extending along a tube length from the upper manifold to the lower manifold (Figure 1) and in hydraulic communication with the upper and lower manifolds (Figure 1 and paragraphs 9-10 of the attached translation),
A plurality of corrugated fins (2) (paragraph 10 of the attached translation), each of the corrugated fins inserted between respective adjacent ones of the refrigerant tubes (Figure 1 and paragraph 10 of the attached translation), the refrigerant tubes and corrugated fins defining a core having a plurality of air channels from a curve-outer face of the core to a curve-inner face of the core (Annotated Figure 1).
While Takashi discloses the fins as corrugated (paragraph 10 of the attached translation) and having radiused portions and planar portions (Annotated figure 4), Takashi does not explicitly teach or disclose each corrugated fin of the plurality of corrugated fins being formed by a strip having radiused portions alternating with planar portions.
Liu et al. teaches a heat exchanger comprising: an upper manifold (1), a lower manifold (2), a plurality of refrigerant tubes (3), and a plurality of corrugated fins (4), where each of the corrugated fins inserted between respective adjacent ones of the 
Takashi further discloses that each of the fins has a curve-inner edge (i.e. an inner edge corresponding to the curve-inner face of the core) (Annotated figure 1, see also Figure 5) and a curve outer edge (i.e. an outer edge corresponding to the curve-outer face of the core) (Annotated figure 1, see also Figure 5), and at least one edge of the curve-inner edge and the curve outer edge of at least one fin extending between the first curved section and the second curved section has a recessed portion (14) in the planar portions that is recessed inward toward a center of the core (Figures 4-5 and Paragraphs 18-20 of the attached translation: Recessed portions 14 are provided on the curve-inner edge and/or the curve outer edge at least one fin).

    PNG
    media_image1.png
    569
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    688
    media_image2.png
    Greyscale


Regarding claim 3, Takashi discloses a heat exchanger as discussed above, where at least one recessed portion is a central subsection of the planar portions between two subsections of the planar portion (Annotated figure 4 and Figure 5: The recessed portions are provided centrally along the planar portions), and where an edge extends as far outward from the core as the edge of the radiused portions (Annotated figure 4 and Figure 5: An edge of a planar portion coincides with an edge of a radiused portion).
Regarding claim 4, Takashi discloses a heat exchanger as discussed above.  While Takashi discloses the recessed portions as comprising protrusions (Figure 5 and Paragraphs 18-20 of the attached translation), Takashi does not explicitly teach or disclose that the recessed portions are recessed by a depth within a range of 2% to 50% of a local heater core depth.
Takashi does however, disclose that the dimensions of the recessed portions determine a bending radius of a heat exchanger core (Paragraphs 18-20 of the attached translation). Therefore, a recessed portion depth (i.e. a height dimension) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a recessed portion depth results in an increased degree in which a heat exchanger core is capable of being bent (Paragraphs 18-20 of the attached translation). Therefore, since the general conditions of the claim, i.e. that a recessed portion depth is variable, were disclosed in the prior art by Takashi, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the recessed portions as disclosed by Takashi with a 
Regarding claim 5, Takashi discloses a heat exchanger as discussed above, where the recessed portion is present in each of the planar portions of the fin at least on the curve-inner edge or on the curve outer edge (Figures 4-5 and Paragraphs 18-20 of the attached translation: Recessed portions 14 are provided on the curve-inner edge and/or the curve outer edge at least one fin).
Regarding claim 6, Takashi discloses a heat exchanger as discussed above, where the recessed portion is present on both the curve-inner edge and the curve outer edge (Figures 4-5 and Paragraphs 18-20 of the attached translation: Recessed portions 14 are provided on the curve-inner edge and/or the curve outer edge at least one fin).
Regarding claims 9 and 12, Takashi discloses a heat exchanger as discussed above.  However, the Figure 4 embodiment of Takashi does not teach or disclose the recessed portions in the form of incisions.
Takashi (Figure 6 embodiment) teaches a heat exchanger comprising: an upper manifold (4), a lower manifold (3), a plurality of refrigerant tubes (1), and a plurality of corrugated fins (2), where each of the fins has a curve-inner edge (i.e. an inner edge corresponding to the curve-inner face of the core) (Annotated figure 1, see also Figure 5) and a curve outer edge (i.e. an outer edge corresponding to the curve-outer face of the core) (Annotated figure 1, see also Figure 5), where at least one edge of the first .

Claims 2, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2013-139971 A) and Liu et al. (US 2017/0030658), and further in view of Oddy (US 3,511,072).
Regarding claims 2, 8, and 10, Takashi discloses a heat exchanger as discussed above.  While Takashi discloses the recessed portions as comprising protrusions that are formed in regions laterally adjoining an incision (e.g. 13) (Figure 5 and Paragraphs 18-20 of the attached translation), Takashi does not explicitly teach or 
Oddy teaches a heat exchanger comprising: an upper manifold (12), a lower manifold (14), a plurality of refrigerant tubes (16), and a plurality of fins (20), where each of the fins has a first edge (Figures 1 and 2: A windward edge for example) and a second edge (Figures 1 and 2: A leeward edge for example), where at least one edge of the first and second edges has a recessed portion (66, 68) in a planar portion (Figures 1, 2, and 4), and where at least one recessed portion is bent toward the lower manifold (Figures 1, 2, and 4).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the recessed portions as disclosed by Takashi with an orientation that is bent toward a lower manifold as taught by Oddy to improve heat exchanger heat transfer efficiency by arranging recessed portions to extend in a direction that induces turbulent airflow (Col. 3, lines 71-75 of Oddy).  Note: Selection from among a limited, identified number of solutions (in this case, configuring recessed portions to be bent either upwardly or downwardly) has been held to be obvious, see KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, Takashi discloses a heat exchanger as discussed above.  While Takashi discloses the recessed portions as comprising protrusions (Figure 5 and Paragraphs 18-20 of the attached translation) that are formed on the curve-inner edge and the curve-outer edge (Annotated Figures 1 and 4), Takashi does not explicitly teach or disclose that the recessed portions on the curve-inner edge (i.e. defined as subsections of the curve-inner edge) are bent toward the lower manifold.
KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).
Further, the Figure 4 embodiment of Takashi does not teach or disclose the recessed portions on the curve-outer edge in the form of incisions.
Takashi (Figure 6 embodiment) teaches a heat exchanger comprising: an upper manifold (4), a lower manifold (3), a plurality of refrigerant tubes (1), and a plurality of corrugated fins (2), where each of the fins has a curve-inner edge (i.e. an inner edge corresponding to the curve-inner face of the core) (Annotated figure 1, see also Figure 5) and a curve outer edge (i.e. an outer edge corresponding to the curve-outer face of the core) (Annotated figure 1, see also Figure 5), where at least one edge of the first .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2013-139971 A) and Liu et al. (US 2017/0030658), and further in view of Beamer et al. (US 2007/0227695)
Regarding claim 7, Takashi discloses a heat exchanger as discussed above.  While Takashi discloses a bent heat exchanger in which there are bent regions and 
Beamer et al. teaches a heat exchanger, comprising: a plurality of manifolds (22), a plurality of tubes (26, 32), a plurality of fins corrugated fins (28, 34) inserted between respective adjacent ones of the tubes (Figures 3A-3B), and at least one recessed portion (48), where the heat exchanger is a bent heat exchanger in which there are bent regions (Figures 6A and 6B: See locations of recessed portion 48) and non-bent regions (Figures 6A and 6B: See spaces between recessed portions 48), and where at least two of the fins are spaced apart by at least one intermediate region lacking a recessed (Paragraph 38, Figures 3A-3B, and Figures 6A and 6B: The recessed portions 48 that facilitate bending are provided at one or more intervals depending upon a desired degree of bending).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide recessed portions as disclosed by Takashi only in locations in which bending is required as taught by Beamer et al. in order to reduce manufacturing costs by minimizing a number of manufacturing steps required to form a bent heat exchanger (i.e. by only providing bending facilitating features in regions in which bending of a heat exchanger is desired) (Paragraph 38 of Beamer et al.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2,111,534 discloses a heat exchanger.
US 3,519,070 discloses a heat exchanger.
US 2003/0234098 discloses a bent heat exchanger.
US 2007/0204977 discloses a bent heat exchanger.
US 2009/0321059 discloses a bent heat exchanger.
US 2008/0202733 discloses a bent heat exchanger.
US 2006/0237172 discloses a bent heat exchanger.
US 4,876,778 discloses a heat exchanger.
US 2011/0289775 discloses a heat exchanger.
US 2009/0000767 discloses a heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763        
                 /FRANTZ F JULES/                 Supervisory Patent Examiner, Art Unit 3763